Exhibit 10.37

 

ALPINE IMMUNE SCIENCES, INC.

AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”) is
entered into as of January 1, 2018 (the “Effective Date”) between Alpine Immune
Sciences, Inc. (the “Company”), and Stanford Peng (“Executive”) (collectively
referred to as the “Parties” or individually as a “Party”).

R E C I T A L S

WHEREAS, the Company desires to continue to employ Executive as its Executive
Vice President of Research and Development and Chief Medical Officer, and to
enter into an agreement embodying the terms of such continued at-will
employment;

WHEREAS, Executive desires to accept such continued employment and enter into
such an agreement.

A G R E E M E N T

NOW, THEREFORE, in consideration of the premises and mutual covenants herein and
for other good and valuable consideration, the Parties agree as follows:

1.Duties and Scope of Employment.

(a)Positions and Duties.  As of the Effective Date, Executive will continue to
serve as Executive Vice President of Research and Development and Chief Medical
Officer of the Company, subject to the terms and conditions of this
Agreement.  Executive will continue to render such business and professional
services in the performance of his duties, consistent with Executive’s position
within the Company, as shall continue to be reasonably be assigned to him by the
Company and, as such, from and after the date hereof, shall report directly to
and shall be subject to the direction of the Chief Executive Officer.  The
period of Executive’s continued at-will employment under the terms of this
Agreement is referred to herein as the “Employment Term.”

(b)Obligations.  During the Employment Term, Executive will continue to perform
his duties faithfully and to the best of his ability and will continue to devote
his full business efforts and time to the Company.  For the duration of the
Employment Term, and as before, Executive agrees not to actively engage in any
other employment, occupation or consulting activity for any direct or indirect
remuneration without the prior written approval of the Board.

2.At-Will Employment.  Subject to Sections 6 below, the parties agree that
Executive's employment with the Company will continue to be “at-will” employment
and, as such, may be terminated at any time with or without cause or notice, for
any reason or no reason.  Executive further understands and agrees that, as
before, neither his job performance nor promotions, commendations, bonuses or
the like from the Company give rise to or in any way serve as the basis for
modification, amendment, or extension, by implication or otherwise, of his
employment with the Company.

--------------------------------------------------------------------------------

3.Compensation.

(a)Base Salary.  During the Employment Term, the Company will pay Executive as
compensation for his services a base salary at a rate of $400,000 per year, as
modified from time to time at the discretion of the Board or a duly constituted
committee of the Board (the “Base Salary”).  The Base Salary, as before, will be
paid in regular installments in accordance with the Company’s normal payroll
practices (subject to required withholding). Any modification in Base Salary
(together with the then existing Base Salary) shall serve as the “Base Salary”
for future employment under this Agreement.  The first and last payment will be
adjusted, if necessary, to reflect a commencement or termination date other than
the first or last working day of a pay period.

(b)Annual Bonus.  During the Employment Term, for each calendar year, Executive
shall be eligible to earn an annual discretionary bonus based upon the
achievement of certain Company and individual goals as determined by the Company
in its discretion after consultation with Executive (the “Annual Bonus”). The
Board will determine in its discretion whether the performance objectives for
any Annual Bonus have been achieved.  In connection with the Annual Bonus,
subject to the corresponding performance levels being achieved, the Executive
shall be eligible for an annual target bonus of up to 35% of the Executive’s
Base Salary (the “Target Bonus”) with an annual maximum bonus equal to 100% of
the Target Bonus. The Board does, however, retain the option of increasing the
Annual Bonus in any given year by an additional discretionary amount in the
event Executive significantly exceeds the above-referenced performance
objectives for that year, as determined, in all cases, by the Board in its sole
discretion.  Any such Annual Bonus (including any additional discretionary
increase, if awarded by the Board) will be determined and, to the extent earned,
paid on an annual basis, at the time and manner in which such bonuses are
normally paid to employees at Executive’s level, but in no event will such
payment be made later than March 15 of the year following the year such Annual
Bonus was earned.  Receipt of any Annual Bonus is contingent upon Executive’s
continued employment with the Company through the date the Annual Bonus is
earned and any Annual Bonus for a calendar year will not be considered earned if
Executive is terminated prior to December 1.  No “pro-rated” or partial bonus
will be provided in the event of Executive’s earlier separation from employment,
except as provided by this Agreement.

(c)Equity.  The Executive acknowledges and agrees that Executive has been
previously awarded the options to purchase shares of the Company’s common stock
detailed in Schedule 1 hereto, subject to the terms, definitions and conditions,
including vesting requirements, of the relevant stock option agreements between
Executive and the Company (the “Option Agreements”) and the Company’s Amended
and Restated 2015 Stock Plan and 2015 Equity Incentive Plan, as applicable (the
“Equity Plans”).  

4.Employee Benefits.  During the Employment Term, Executive will be continue to
be eligible to participate in the employee benefit plans currently and hereafter
maintained by the Company of general applicability to similarly-situated senior
executives of the Company, subject to the terms and conditions of the applicable
policies.  The Company, as before, reserves the right to cancel or change the
benefit plans and programs it offers to its employees at any time.  

5.Business Expenses.  During the Employment Term, the Company will reimburse
Executive for reasonable business travel, entertainment or other business
expenses incurred by Executive in the furtherance of or in connection with the
performance of Executive’s duties hereunder, in accordance with the Company’s
expense reimbursement policy as in effect from time to time.  Except as
expressly provided otherwise herein, no reimbursement payable to the Executive
pursuant to any provision of this

-2-

--------------------------------------------------------------------------------

Agreement or pursuant to any plan or arrangement of the Company shall be paid
later than the last day of the calendar year following the calendar year in
which the related expense was incurred, and no such reimbursement during any
calendar year shall affect the amounts eligible for reimbursement in any other
calendar year, except, in each case, to the extent that the right to
reimbursement does not provide for a “deferral of compensation” within the
meaning of Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), and the final regulations and any formal guidance issued thereunder
(“Section 409A”).

6.Termination and Severance.  As discussed above, the Company shall be entitled
to terminate Executive at any time and for any reason, and Executive shall be
entitled to resign at any time and for any reason.  Executive may, however, be
entitled to receive certain severance benefits in connection with his separation
from employment under the Company’s Change of Control and Severance Policy (the
“Severance Policy”).  Any such severance, if applicable, will be subject to the
terms and conditions of the Severance Policy, as may be amended or modified from
time to time.

7. Company Matters.

(a)Proprietary Information and Inventions.  Executive acknowledges and agrees
that, as a condition of his continued employment, he is required to sign and
abide by the terms of the At-Will Employment, Confidential Information,
Invention Assignment, and Arbitration Agreement (the “Confidentiality
Agreement”), including the arbitration agreement and provisions governing the
non-disclosure of confidential information and restrictive covenants contained
therein.  A copy of the Confidentiality Agreement is attached hereto as Exhibit
A.

(b)Ventures.  If, during his employment and as before, Executive is engaged in
or associated with planning or implementing of any project, program or venture
involving the Company and any third parties, all rights in such project, program
or venture shall belong to the Company (or third party, to the extent provided
in any agreement between the Company and the third party).  Except as  approved
by the Board in writing, Executive shall not be entitled to any interest in such
project, program or venture or to any commission, finder’s fee or other
compensation in connection therewith other than the salary or other compensation
to be paid to Executive as provided in this Agreement.  

(c)Notification of New Employer.  In the event that Executive leaves the employ
of the Company, Executive grants consent to notification by the Company to
Executive’s new employer about his rights and obligations under this Agreement
and the Confidentiality Agreement.

8.Arbitration.  IN CONSIDERATION OF EXECUTIVE’S EMPLOYMENT WITH THE COMPANY, ITS
PROMISE TO ARBITRATE ALL EMPLOYMENT-RELATED DISPUTES AND EXECUTIVE’S RECEIPT OF
THE COMPENSATION, PAY RAISES AND OTHER BENEFITS PAID TO EXECUTIVE BY THE
COMPANY, AT PRESENT AND IN THE FUTURE, EXECUTIVE AGREES THAT ANY AND ALL
CONTROVERSIES, CLAIMS, OR DISPUTES WITH ANYONE (INCLUDING THE COMPANY AND ANY
EMPLOYEE, OFFICER, DIRECTOR, SHAREHOLDER OR BENEFIT PLAN OF THE COMPANY, IN
THEIR CAPACITY AS SUCH OR OTHERWISE), ARISING OUT OF, RELATING TO, OR RESULTING
FROM EXECUTIVE’S EMPLOYMENT WITH THE COMPANY OR THE TERMINATION OF EXECUTIVE’S
EMPLOYMENT WITH THE COMPANY, INCLUDING ANY BREACH OF THIS AGREEMENT, SHALL BE
SUBJECT TO BINDING ARBITRATION, AS SET FORTH IN THE CONFIDENTIALITY AGREEMENT.

-3-

--------------------------------------------------------------------------------

9.Assignment.  This Agreement will be binding upon and inure to the benefit of
(a) the heirs, executors and legal representatives of Executive upon Executive's
death and (b) any successor of the Company.  Any such successor of the Company
will be deemed substituted for the Company under the terms of this Agreement for
all purposes.  For this purpose, “successor” means any person, firm, corporation
or other business entity which at any time, whether by purchase, merger or
otherwise, directly or indirectly acquires all or substantially all of the
assets or business of the Company.  None of the rights of Executive to receive
any form of compensation payable pursuant to this Agreement may be assigned or
transferred except by will or the laws of descent and distribution.  Any other
attempted assignment, transfer, conveyance or other disposition of Executive’s
right to compensation or other benefits will be null and void.

10.Notices.  All notices, requests, demands and other communications called for
under this Agreement shall be in writing and shall be delivered personally by
hand or by courier, mailed by United States first-class mail, postage prepaid,
or sent by facsimile directed to the Party to be notified at the address or
facsimile number indicated for such Party on the signature page to this
Agreement, or at such other address or facsimile number as such Party may
designate by ten (10) days’ advance written notice to the other Parties
hereto.  All such notices and other communications shall be deemed given upon
personal delivery, three (3) days after the date of mailing, or upon
confirmation of facsimile transfer.

11.Severability.  In the event that any provision hereof becomes or is declared
by a court of competent jurisdiction to be illegal, unenforceable or void, this
Agreement will continue in full force and effect without said provision.

12.Integration.  This Agreement, together with the Severance Policy, the Equity
Plans, the Option Agreements and the Confidentiality Agreement, represents the
entire agreement and understanding between the parties as to the subject matter
herein and supersedes all prior or contemporaneous agreements whether written or
oral, including the Employment Agreement dated as of August 14, 2016 by and
between the Company and Executive (the “Prior Employment Agreement”).  The
Executive and Company acknowledge and agree that the Prior Employment Agreement
shall be of no further force and effect.  No waiver, alteration, or modification
of any of the provisions of this Agreement will be binding unless in writing and
signed by duly authorized representatives of the parties hereto.

13.Tax Withholding.  All payments, as before, made pursuant to this Agreement
will be subject to withholding of applicable taxes.

14.Waiver.  No Party shall be deemed to have waived any right, power or
privilege under this Agreement or any provisions hereof unless such waiver shall
have been duly executed in writing and acknowledged by the Party to be charged
with such waiver.  The failure of any Party at any time to insist on performance
of any of the provisions of this Agreement shall in no way be construed to be a
waiver of such provisions, nor in any way to affect the validity of this
Agreement or any part hereof.  No waiver of any breach of this Agreement shall
be held to be a waiver of any other subsequent breach

15.Governing Law.  This Agreement will be governed by the laws of the State of
Washington (with the exception of its conflict of law provisions).

16.Conflict Waiver.  Each of the Parties to this Agreement understands that
Wilson Sonsini Goodrich & Rosati, Professional Corporation (“WSGR”) is serving
as counsel to the Company in connection with the transactions contemplated
hereby, and that discussion of such transactions with

-4-

--------------------------------------------------------------------------------

Executive could be construed to create a conflict of interest.  By executing
this Agreement, the Parties hereto acknowledge the potential conflict of
interest and waive the right to claim any conflict of interest at a later
date.  Furthermore, by executing this Agreement, the Parties acknowledge that if
a conflict of interest exists and any litigation arises between Executive and
the Company, WSGR would represent the Company.  Executive represents and
warrants that he has had the opportunity to seek independent counsel in his
review of this and all related agreements and that he is not relying on WSGR for
any legal, tax or other advice relating to such agreements.

17.Acknowledgment.  Executive acknowledges that he has had the opportunity to
discuss this matter with and obtain advice from his legal counsel, has had
sufficient time to, and has carefully read and fully understands all the
provisions of this Agreement, and is knowingly and voluntarily entering into
this Agreement.  Executive further acknowledges and agrees that, as of the date
hereof, the Company has paid or provided all earned salary, wages, bonuses,
accrued vacation/paid time off, leave, allowances, reimbursable expenses,
commissions, stock, stock options, vesting, and any and all other benefits and
compensation that may be due to Executive.

18.Counterparts.  This Agreement may be executed in multiple counterparts, each
of which shall be deemed to be an original, and all such counterparts shall
constitute but one instrument.

19.Effect of Headings.  The section and subsection headings contained herein are
for convenience only and shall not affect the construction hereof.

20.Construction of Agreement.  This Agreement has been negotiated by the
respective Parties, and the language shall not be construed for or against
either Party.

21.Section 409A.  The Section 409A paragraph of the Severance Policy are
incorporated herein by reference.

22.Protected Activity Not Prohibited.  Executive understands that nothing in
this Agreement, or any other agreement or policy with or by the Company, shall
in any way limit or prohibit Executive from engaging in any Protected Activity.
For purposes of this Agreement, “Protected Activity” shall mean filing a charge,
complaint, or report with, or otherwise communicating, cooperating, or
participating in any investigation or proceeding that may be conducted by, any
federal, state or local government agency or commission, including the
Securities and Exchange Commission, the Equal Employment Opportunity Commission,
the Occupational Safety and Health Administration, and the National Labor
Relations Board (“Government Agencies”). Executive understands that in
connection with such Protected Activity, Executive is permitted to disclose
documents or other information as permitted by law, and without giving notice
to, or receiving authorization from, the Company. Notwithstanding the foregoing,
Executive agrees to take all reasonable precautions to prevent any unauthorized
use or disclosure of any information that may constitute Company confidential
information under the Confidentiality Agreement to any parties other than the
Government Agencies. Executive further understands that “Protected Activity”
does not include the disclosure of any Company attorney-client privileged
communications. Any language in the Confidentiality Agreement, or any other
agreement or policy of the Company, regarding Executive’s right to engage in
Protected Activity that conflicts with, or is contrary to, this paragraph is
superseded by this provision. In addition, pursuant to the Defend Trade Secrets
Act of 2016, Executive is notified that an individual will not be held
criminally or civilly liable under any federal or state trade secret law for the
disclosure of a trade secret that (a) is made in confidence to a federal, state,
or local government official (directly or indirectly) or to an attorney solely
for the purpose of reporting or investigating a suspected violation of law, or
(b) is made in a complaint or other document filed in a lawsuit or other
proceeding, if (and only if) such filing is made under seal. In addition, an
individual who

-5-

--------------------------------------------------------------------------------

files a lawsuit for retaliation by an employer for reporting a suspected
violation of law may disclose the trade secret to the individual’s attorney and
use the trade secret information in the court proceeding, if the individual
files any document containing the trade secret under seal and does not disclose
the trade secret, except pursuant to court order.

23.Clawback Provisions. Notwithstanding any other provisions in this Agreement
to the contrary, any incentive-based compensation, or any other compensation,
paid to Executive pursuant to this Agreement or any other agreement or
arrangement with the Company or any of its affiliates, which is subject to
recovery under any law, government regulation or stock exchange listing
requirement, will be subject to such deductions and clawback as may be required
to be made pursuant to such law, government regulation or stock exchange listing
requirement (or any policy adopted by the Company or any of their affiliates
pursuant to any such law, government regulation or stock exchange listing
requirement), including for any violations of the Confidentiality Agreement, if
applicable.

[Remainder of page is intentionally blank; Signature page follows]




-6-

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties has executed this Agreement as of the
day and year first above written.

 

“COMPANY”

ALPINE IMMUNE SCIENCES, INC.

 

 

By:

/s/ Paul Rickey

 

Name:

Paul Rickey

 

Its: Chief Financial Officer



 

 

Address:

201 Elliott Avenue West, Suite 230

 



Seattle, WA 98119

 

 

Fax Number:



“EXECUTIVE”

STANFORD PENG


 

/s/ Stanford Peng



Stanford Peng

 

 

Address:



 



 

 



 

 

Fax Number:



 

 

 

 

 

 

 

 

 

 

 

 

 

AMENDED AND RESTATED EXECUTIVE

EMPLOYMENT AGREEMENT SIGNATURE PAGE




-7-

--------------------------------------------------------------------------------

SCHEDULE 1

 

 

Grant Date

Number of Shares

Vesting Commencement Date

Exercise Price

Vesting Schedule

09/22/2016

161,492

09/06/2016

$0.65

(1)

03/14/2017

37,267

09/06/2016

$0.65

(1)

01/02/2018

65,000

01/02/2018

$11.31

(1)

 

(1)

1/4th of the shares shall vest on the one-year anniversary of the Vesting
Commencement Date, and 1/36th of the remaining shares shall vest on each monthly
anniversary thereafter, such that 100% of the shares shall be fully vested and
exercisable as of the 4-year anniversary of the Vesting Commencement Date.

 

 

 

-8-

--------------------------------------------------------------------------------

Exhibit A

 

(Confidentiality Agreement)